Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Claims 1-25 are pending. 

Election/Restrictions

2.	Applicant's election without traverse of Group I, claims 1-8, 12-15, 17 and 21, in the reply filed on 2/18/2022 is acknowledged. 
Claims 9-11, 16, 18-20 and 22-25 are withdrawn for being drawn to non-elected inventions.
	Claims 1-8, 12-15, 17 and 21 are examined on the merits.

The requirement is still deemed proper and is therefore made FINAL.

Specification


3.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the 

4.	The specification is objected to for missing deposit date and Accession Number on page 26.


Claim Objections

5.	Claim 2 is objected to for missing ATCC Accession No.
	Claims 4-6 are objected to for being dependent on a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


  	Claim 15 recites sorghum ‘X’ without an ATCC Accession number. It is unclear what ‘X’ is referred to because ‘X’ is arbitrary and could be used to refer to other cultivar. The metes and bounds are unclear.
	Claim 21 is drawn to a sorghum plant or part thereof , or sorghum seed, produced by the method of 20, however, claim 20 is a method to produce a hybrid sorghum seed only. It is unclear what the sorghum plant or part thereof refers to. The metes and bounds are no


7.	Claims 7 and 15 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The specification teaches inbred sorghum cultivar ‘X’, which is resistant to herbicide such as fluazifop-p-butyl/fenoxaprop-p-ethyl, and photoperiod-insensitive. Such cultivar is also to be deposited to meet all the requirement of 37 C.F.R.§§1.801-1.809.
	However, instant claim reads on any sorghum plant comprising a polynucleotide encoding the polypeptide of SEQ ID NO:39. Such poly nucleotide could be present in genome as a transgene. There is no other physiological and morphological characteristics being described except for having a polynucleotide encoding the polypeptide of SEQ ID NO:39. Still further, there is no deposit made to represent the claimed genus. The only species described is cultivar ‘X’, however, such species do not represent the claimed genus which comprise transgenic plant comprising a polynucleotide encoding the polypeptide of SEQ ID NO:3 as a transgene. However, since SEQ ID NO:3 is only incompletely dominant, the phenotype could be various dependent on location and copy number of the transgene. Still further, the Office interprets that the sorghum plants with the physiological and morphological characteristics of cultivar ‘X’ does not have to exhibit ALL of the physiological and morphological characteristics of cultivar ‘X’. The specification only correlate the whole genome of cultivar ‘X’ with ALL of the physiological and morphological characteristics of cultivar ‘X’, not a subset thereof.
See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of polynucleotide sequences falling within the scope of the claimed genus.  Applicants only describe species of cultivar ‘X’.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of sorghum plants.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



12.	Claims 3, 8, 12-14 and 17 are rejected under 35 U.S.C. 102(b) as being anticipated by Clement et al. (US Patent Application Publication No. 2010/0205686). 
	The instant claims are drawn to plant part/seed/pollen/tissue culture from seed of a sorghum plant having a polynucleotide encoding the polypeptide of SEQ ID NO:39. 
	The Office interprets the plant part/seed/pollen/tissue culture from seed of a sorghum plant having a polynucleotide encoding the polypeptide of SEQ ID NO:39 reads on any sorghum plant without polynucleotide sequence encoding SEQ ID NO:39 given that a sorghum plant having a polynucleotide encoding the polypeptide of SEQ ID NO:39 could be a transgenic plant with polynucleotide sequence encoding SEQ ID NO:39 as a transgene.
Clement et al. teach an herbicide resistant sorghum plant/seed/tissue culture/pollen (claims1-8). The reference thus meets all the limitations set forth by instant claims.



Conclusion

Claims 1 is allowed.

Claims 3, 7-8, 12-15, 17 and 21 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/Primary Examiner, Art Unit 1662